Exhibit 99.1 NEWS RELEASE September 9, 2009 OTCBB: DPDW DEEP DOWN ANNOUNCES APPOINTMENT OF NEW CHAIRMAN OF THE BOARD HOUSTON, TX – September 9, 2009 – Deep Down, Inc. (OTCBB: DPDW) announced today that its Board of Directors has accepted the resignation of Mr.Robert E. Chamberlain, Jr. as Chairman of the Board and Chief Acquisitions Officer, effective September 1, 2009.Mr. Chamberlain is resigning to pursue other interests, but will continue to consult through 2010 with the Company on acquisitions and any other corporate matters when requested by management. Eugene L. Butler, Chief Financial Officer, will assume the role of Chairman of the Board. Ronald E. Smith, President and Chief Executive Officer, said, “We would like to thank Robert for his devoted service to Deep Down for the past three years.On behalf of the Board, we wish Robert the best in his future endeavors.” About Deep Down, Inc.
